Citation Nr: 0000637	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record fails to reveal any 
chronic, organic cardiovascular disorder resulting from the 
in-service automobile accident or any other incident of 
service.     


CONCLUSION OF LAW

No chronic cardiovascular disorder was incurred during active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's July 1986 enlistment physical examination was 
negative for any cardiac abnormalities.  In February 1987, 
the veteran was involved in an automobile accident.  He was 
initially treated at a private hospital for multiple 
injuries, including a right pneumothorax.  Emergency notes 
indicated that he also incurred a seatbelt strap contusion.  
The veteran was discharged in March 1987 and immediately 
transferred to a military hospital.  Examination at admission 
revealed normal sinus rhythm with murmur.  No cardiac 
symptoms were reported or treated.  

In April 1987, the veteran was transferred to Wright 
Patterson Air Force Base (WPAFB).  The June 1987 Medical 
Evaluation Board report showed that examination in April 1987 
revealed regular heart rate and rhythm with a grade I 
systolic ejection murmur.  This report, as well as the August 
1987 and December 1987 addenda, was negative for any cardiac 
symptoms or treatment.  

In January 1988, the veteran was discharged from active duty 
and placed on the temporary disability retired list for 
physical disability.  

In May 1988, the veteran was afforded a VA general medical 
examination for purposes of unrelated claims.  He indicated 
that he was told he had a systolic murmur since the accident.  
Examination revealed a faint apical systolic murmur in the 
left fourth intercostal space.  Pulse was 72 and regular.  No 
cardiac diagnosis was offered.  

Records from WPAFB showed that in August 1988, the veteran 
presented with a history of increased blood pressure and 
possible arrhythmia.  Examination revealed sinus arrhythmia.  
An electrocardiogram (EKG) performed at that time was normal.  
March 1989 records indicated that heart rate and rhythm were 
regular and without murmur.  An EKG performed in July 1993 
was normal.  Notes dated in August 1993 indicated that the 
veteran related a history of palpitations for several years 
at rest or with exertion.  Examination revealed regular heart 
rate and rhythm with no murmur.  An EKG was normal.  Holter 
monitor results were negative.  Telemetry suggested atrial 
tachycardia.  The impression was paroxysmal symptomatic 
atrial tachycardia.  Possible causes included hypertension, 
valvular heart disease, coronary artery disease, or 
hyperthyroidism.    

In October 1993, the veteran submitted an informal claim for 
service connection for cardiac arrhythmia.  He indicated that 
he first sought treatment for this disorder in July 1988.  
Although he continued to have problems, he did not seek 
treatment again until July 1993, when the disorder worsened.  
He was now taking medication.  The veteran also stated that, 
although he was diagnosed as having a heart murmur in 1987 in 
service, he currently had no murmur.   

A July 1994 report from Randall C. Orem, D.O., indicated that 
the veteran sought an opinion concerning his palpitations.  
The veteran related that he had no palpitations until after 
his car accident.  The palpitations were paroxysmal in onset 
and occasionally accompanied by chest discomfort.  They had 
been controlled with medication.  Dr. Orem stated that a 
review of the emergency room chart from the veteran's 
accident revealed a notation of a contusion mark on the 
anterior chest and a right pneumothorax that required a 
thoracostomy tube.  The next year, the veteran began having 
the sensation of palpitations, though none were confirmed 
during medical visits.  He had been diagnosed as having 
paroxysmal atrial tachycardia.  Dr. Orem noted that an 
echocardiogram performed in August 1993 showed no evidence of 
valvular pathology, chamber dilatation, or congenital 
anomaly.  He also noted the veteran's brief history of a 
systolic murmur.  An August 1993 graded exercise treadmill 
test revealed no pathology or subjective chest pain.  
Examination revealed regular heart rate and rhythm with a 
brief systolic apical murmur.  No other abnormalities were 
appreciated.  Dr. Orem concluded that it seemed "entirely 
possible that in light of the substantial deceleration in 
chest injury of significant enough force to cause a 
pneumothorax, a contusion of the anterior myocardium against 
the posterior portion of the sternum may have resulted, and 
in the healing process, has caused an area of electrical 
instability or decremental conduction."  He conceded that 
there was no way to prove this opinion, but noted that the 
veteran's history of sensation of palpitations after the 
accident had been well documented.  Dr. Orem advised the 
veteran to have a physician exclude other possible causes of 
atrial ectopic activity, such as thyroid level, electrolytes, 
magnesium and sed rate.  However, he added that, considering 
his age group and the lack of other symptoms, those 
possibilities would likely be of low diagnostic yield.   

The veteran testified at a personal hearing in August 1995.  
He first sought treatment for a heart problem in August 1988 
at WPAFB.  He next sought medical treatment for a heart 
problem in August 1993.  In between those times, the veteran 
continued to have palpitations of varying intensity on a 
daily basis.  He took verapamil and Atenolol, which mostly 
controlled his symptoms.  

The veteran underwent a VA cardiology examination in March 
1996.  He reported a history of being in an auto accident and 
paroxysmal palpitations since that time.  The episodes were 
sometimes associated with shortness of breath.  The examiner 
commented on previous objective findings, including a normal 
EKG performed in September 1995.  Examination initially 
revealed a regular heart rate.  However, during the 
examination, he experienced an episode of palpitations with 
increased heart rate.  Rhythm was regular.  No murmur was 
found.  The diagnosis was paroxysmal palpitations with a 
history of systolic murmur.  An echocardiogram performed in 
April 1996 showed normal overall left ventricular systolic 
function and no evidence of valvular disease.  The 24-hour 
holter monitor report from April 1996 indicated that basic 
rhythm was sinus.  The maximum heartbeats per minute was 142 
and the minimum was 48.  There was one short run of 
junctional tachycardia without symptoms.  There were no 
supraventricular tachycardias.  In an April 1996 addendum, 
the VA examiner indicated that, after a review of the 
additional tests, there was no objective evidence of organic 
heart disease.  

Additional records from WPAFB dated in January 1994, November 
1994, December 1995, and January 1998 indicated that the 
veteran continued to complain of palpitations, although it 
was noted that all diagnostic tests had been normal.  His 
treatment consisted of medications only.    

In January 1999, the RO received the veteran's records from 
the Social Security Administration (SSA).  The disability 
determination of April 1998 indicated that the veteran was 
found disabled as of August 1997 due to orthopedic disorders.  
The accompanying medical records generally consisted of 
record from WPAFB and VA facilities.  The disability 
evaluations specifically performed for purposes of the SSA 
determination did not include evaluation of any cardiac 
disorder.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis and 
endocarditis, to include all forms of valvular heart 
disease).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of cardiovascular 
disorders, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (codified at 38 C.F.R. pt. 4).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes that the RO appears to have 
addressed the amendments in its August 1998 supplemental 
statement of the case.  However, the RO did not discuss the 
fact that the amendments deleted 38 C.F.R. §§ 4.100, which 
provided that tachycardia and bradycardia, as well as the 
various arrhythmias, did not represent generally acceptable 
cardiovascular diagnoses.  Inasmuch as the previous version 
of the regulation may have prevented the establishment of 
service connection for certain cardiovascular disorders, the 
Board finds that the amended regulations are more favorable 
to the veteran.  Accordingly, those regulations will be 
considered, to the extent applicable, in the veteran's 
service connection claim.  Moreover, the Board finds that 
such consideration will not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).    

Initially, the Board notes that there is no current diagnosis 
of a specified chronic disability for purposes of presuming 
the in-service incurrence of a cardiac disorder.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The veteran is currently diagnosed as having paroxysmal 
atrial tachycardia from August 1993.  However, a review of 
the medical evidence reveals no objective evidence of any 
organic cardiovascular disorder.  For example, even though 
the veteran experienced palpitations during the March 1996 VA 
examination, the examiner found no evidence of organic heart 
disease after reviewing results of an EKG, echocardiogram, 
and holter monitor testing.  Similarly, all previous testing, 
including the August 1993 graded exercise treadmill test, 
revealed no pathology.  As service connection may only be 
established for current disability resulting from a disease 
or injury incurred or aggravated in service, the absence of 
objective medical evidence of cardiac disease following the 
in-service automobile accident is fatal to the veteran's 
current claim.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In his July 1994 report, Dr. Orem opined that it was possible 
that the veteran's diagnosis was related to the in-service 
automobile accident.  However, he conceded that there was no 
way to prove his opinion.  Moreover, his own review of the 
medical evidence found no objective evidence of cardiac 
disorder.  The Board finds that Dr. Orem's opinion as to the 
possibility of a relationship between the auto accident and 
paroxysmal atrial tachycardia is insufficient to outweigh the 
lack of evidence of organic heart disorder.       

In his correspondence, the veteran emphasizes that medical 
evidence shows the presence of a systolic murmur.  On this 
point, the Board observes that a heart murmur can be, but is 
not always, indicative of underlying organic cardiac disease.  
In this case, a review of the medical evidence finds that on 
several occasions no murmur was found at all.  During the 
times when a murmur was heard, there again was no clinical 
evidence supporting a finding of cardiac pathology.        

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
chronic, organic cardiovascular disorder.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.      


ORDER

Entitlement to service connection for a chronic 
cardiovascular disorder is denied.   



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

